EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 05/20/2022 are acknowledged and entered.

Claims 20, 22, 23, and 30-44 were pending.  In the claim amendment as filed, applicants have amended claim 20; and cancelled claims 30-33.  No claims have been added.  Therefore, claims 20, 22, 23, and 34-44 are currently pending.

Claims 20, 22, 23, and 34-42 are allowable. Claims 43 and 44 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species for a type of compound, as set forth in the Office action mailed on 11/10/2021, is hereby withdrawn and claims 43 and 44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The substitute specification filed 05/20/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
Does not include a clean copy as require and as indicated in the remarks filed on 05/20/2022 (i.e. “Amendments to the specification are made by way of substitute specification. A marked up specification showing the changes and a clean version are filed herewith”).  Additionally, it is relevant to note that the depicted chemical structures in the substitute specification as filed are so light that their structural features cannot be ascertained, and as a result, raises the issue whether new matter(s) have been introduced.

Include the original filed claims set that clearly contradict the amendments filed on 06/18/2020, 01/10/2022, and especially the amendment filed on 05/20/2022, wherein these claims as filed are allowable (see para. 4 above).

Include the original filed abstract that is not presented on a separate sheet.

A substitute specification excluding the claims and abstract is required pursuant to 37 CFR 1.125(a) because the substitute specification filed 05/20/2022 has not been entered that was filed in order to overcome the objection to the specification (see previous Office action mailed on 04/14/2022, specifically para. 10).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 6, 2022